          Case 1:18-cr-00219-DAD-BAM Document 267 Filed 05/03/21 Page 1 of 2


1    VICTOR M. CHAVEZ, Bar #113752
     Attorney at Law
2    Post Office Box 5965
     Fresno, California 93755
3    Telephone: (559) 824-6293
4    Counsel for Defendant
     TALIA KHIO
5
6                             IN THE UNITED STATES DISTRICT COURT
7                            FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9    UNITED STATES OF AMERICA,                     Case No. 1:18-CR-00219-DAD-BAM
10                    Plaintiff,                   STIPULATION PERMITTING TALIA KHIO
                                                   TO ATTEND HIS DAUGHTER’S
11          vs.                                    GRADUATION; ORDER
12   TALIA KHIO
13                     Defendant.                  JUDGE: Hon. DALE A. DROZD
14
15          IT IS HEREBY STIPULATED by the parties through their respective counsel that Mr. Khio
16 may attend his daughter’s high school graduation on May 16, 2021 under the supervision and
17 direction of his Pretrial Services Officer.
18          This Court sentenced Mr. Khio to a 46-month term of imprisonment on March 22, 2021.
19 He was permitted to remain on Home Incarceration under pretrial services supervision and ordered
20 to surrender before 2:00 p.m. on June 2, 2021. Doc. 262 At Mr. Khio’s request the Court set the
21 surrender date so as to permit him to attend his daughter’s high school graduation. Pretrial Services
22 has no objection to Mr. Khio attending the graduation as long as the Court authorizes him to do
23 so. The government does not object to such attendance and therefore the parties enter into this
24 stipulation.
25                                                Respectfully submitted,
26
27 Dated: May 3, 2021                                     /s/ Victor M. Chavez
                                                          VICTOR M. CHAVEZ
28                                                        Attorney for Defendant
           Case 1:18-cr-00219-DAD-BAM Document 267 Filed 05/03/21 Page 2 of 2


1    Dated: May 3,2021                             /s/ Jeffrey A. Spivak___________
                                                   JEFFREY A.SPIVAK
2                                                  Assistant U.S. Attorney for Plaintiff

3
4                                            ORDER
5
6    IT IS SO ORDERED.
7
         Dated:     May 3, 2021
8                                                 UNITED STATES DISTRICT JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28


     Khio – Stipulation and Proposed Order
                                              2
